Title: General Orders, 18 January 1782
From: Washington, George
To: 


                  
                     Head Quarters. Philadelphia Friday. Januy 18. 1782.
                     Parole
                     C. Signs
                  
                  The Operating force of the Army having Suffered great deminution by the Number of Soldiers made use of as Servants by persons of different denominations not immediately connected with the line,
                  The General anxious to have the Regiments in the most collected State and as respectable as possible at the opening of the ensuing Campaigne, Orders that infuture no person belonging to the civil Staff be permitted to take a Soldier as a Servant, and that those Gentlemen in that Department who now have such return them to their respective Regiments, or Corps on or before the first day of April next, by which time he hopes they will be able to provide Themselves otherwise without inconvenience.
                  Officers Commanding Corps are desired to pay particular Attention to this order, and directed immediately to recall such of their men as are absent without proper authority: especially those with officers who have retired from the Service.
                  The General is astonished to find by the returns that some of the absentees are accounted for in the manner last Mentioned.
               